Case 3:15-cv-01857-SI   Document 409-3   Filed 10/15/20   Page 1 of 3




      TRIAL EXHIBIT 13
                                        Case 3:15-cv-01857-SI                                                            Document 409-3                                    Filed 10/15/20                              Page 2 of 3                                  3:15-cv-01857

 Body by Vi                                 ''l'M A 31 "                                                                                                                                                                                                                     13
  C HA l l FN GF                            ViSalus'"' Independent Promoter (VIP) Application                                                                                                                                          Fax Form to 1.877.547.1570


     STEP 1: Join Our Team. Pl euse choose                                                 <111    e nr o llm e nt o pti on                                                                                                    PROMOTER SYSTEMS




                                                                        •                                                                                                          •
          DBASIC                                                            0EXECUTIVE                                                                                             D STAR                                                           X10




                                                                                                                                                                                   TOTAl RETAILVALUE
                                                                                                                                                                                   s1,897

                                                                                                                                                                                   sro~ 25%0FF
                                                                                                                                                                                   RISINGSTAR                    25% OFF
                                                                                                                                                                                   •          BiMlllERCLUB




                                                                                                                                                                                                                                                          Executive enrollment Auto-Ship
                                                                                                                                                                                                                                                          orders will be processed and
                                                                                                                                                                                                                                                          shipped starting the next month on
                                                                                                                                                                                                                                                          the selected dale. Basic enrollment
                                                                                                                                                                                                                                                          Auto.Ship orders will be p!'occssed
                                                                                                                                                                                                                                                          and shipped with your enrollment
    0     BALANCE                 0   CRUNCH                      OSHAPE                                       0   FUEL                            OCORE                                                                                                  package. If selected date rands on
                                                                                                                                                                                                                                                          a weekend or holiday, orders \'~II be
          SAVE $19                    SAVE $25                        SAVE $37                                     SAVE $37                            SAVE $79
                                                                                                                                                                                                                                                          processed on the last business day
                                                                                                                                                                                                                                                          prior.


     STEP 3 : Additional Products .,                                    1   rt         ,     t, t       t           ,         1    t          t    t              ,   t        ,                    STEP 4 : Vi-Net Login & Additional Tools

    QTY                            ITEMNAME                                  ITEMPRK:E            AUTO-SflP   ONE-TIME     QTY         ITEM NAME         ITEM PRICE   AUTO-SHIP        ONE-TIME     Please select o unique usernome ond password lo access your ViSolus Bock Ollice.
                                                                                                                                                                                                       If neilher Username choice is available,    Pa sswords must hove 6-16 characters
             50 Taster Packs                                                     $250                D           D         Nutra-Cookle '": Pick a Flavor
                                                                                                                                                                                                       usernome will delaull lo your mailbox       and contain al least one letter and one
             25 Starter Pac ks                                                   $250                D           D                Oatmeal Raisin          $34/box          D             D             number.                                     number, e.g., rsmilh2.
            ViSalus G0'"-2 oz. Shots (NFR)                                       $48/box             D           D                Pea nut Butter          $34/box          D             D             (1st Choice):
            ViSal us PRO'M- Drink Mix                                            $32/box             D           D                                                                                     (2nd Choice): _ _ _ _ __
                                                                                                                                  Chocolate Chip          $34/box          D             D
            Vi-Crunch'" Super Ce real - 14 Serving Pouch                         $39                 D           D                                                                                     The E>eaJNe cn:l 90'                D LP!Jo:leto ~
            Vi Cru nch Potein Super Cerea l Packets                                                                                                                                                    l'rcrraer s,.,terrs irdude                 9.-Jpefa $39/rrocn:I
            (7 Si ngle-serve Packets)
                                                                                 $21                 D           D                30 Children's Shake
                                                                                                                                  Mea ls Donation                                                      m CUOn'dic Slbaii;lim to                   gel The SMper fa $49
            Vi Crunch Fusion Tri-Berry Puffs-Cup                                                                                                                           D              D            \MEI Fro cn:I &JCalSS Olb                  (one lime charge)
             (7 Servings Per Cup)                                                $9                  D           D                $24 Shake Meal for
                                                                                                                                  Meal Match!                                                          la $29/rro!
            Vi Crunch Fusions Chocola te Macadamia
            Granola-Cup ( 7 Servi ng s Per Cup)
                                                                                 $9                  D           D        See Product Price Sheet for l!em Numbers and pricing information.
                                                                                                                                                                                                       To change or cancel, ca ll ViSolus Customer Service at 1.877.VISALUS



    STEP 5: Personal Information
    IP#orSSN: _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ __                                                                                                        Communication Preferences:
   Enroller Last Name: ________                                                        First Name:___________                                                Home Phone#: _________                                                Mobile Phone #:_ _ _ _ __
   The Enroller isan existing IP who refers a new IP. The Enroller can place th e new IP anywhere in the depth of his/her organization.
   Once the enrollment process is completethe enroller can add/change sponsor information in the "Waiting Room" found In Vi -Net.                            Mobile Phone Provider: Required forViSalus Mobile Updates (SMS) _________
                                                                                                                                                             E-mail Address:- - - -- - - - - - - - - - - - - - - -
   Last Name: _ _ _ _ _ _ _ _ _ __                                                    First Name: _ _ _ _ _ _ _ _ __
                                                                                                                                                             Receive ViSalus News & Updates via: Check at least one
   SSN or Tax ID:                                                                      Birth Date: __/ __ / _ _
                                                                                                                                                                  0   Phone        D      Email D Mobile Text Message (SMS) D None
   Company Name:
             If doing business as alegal entity, complete and attach the Company Enrollment Form. (Required)
                                                                                                                                                             Language Preference:          D English D Spanish D Both
                                                                                                                                                             Gender:       D Male         0 Female
   Shipping/MailingAddress: - - - - - - - - - - - - - - - - - -
                                                                                                                                                             Billing Information:
   Apt/Suite: - - - - - - - - - - - -- - - - - - - - - - -
   City:_ _ _ _ _ _ _ _ _ _ __ State:       Zip: _ _ _ _ __                                                                                                  Full Name on Credit Card:-- - - - - - - - - - - - - - - - -
                                                                                                                                                             Credit Card Number:l--1--1--'--'--1--1--1--'--1--1--1--1--1--1--1--1
   Billing Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                               Expiration Date: ___ _ _ _ _ __         Security Code: _ _ _ _ _ __
   Apt/Suite: - - - -- - - - - - - - - - - - - - - - - - -                                                                                                   Card Type: 0 Visa                0 MasterCard            0 Discover           0 American Express
   City:__________ __             State:    Zip: _ _ _ _ __                                                                                                  CardholderSignature: - - - - - - - - -- - - - - - - - - -
   I authorize ViSalus lo charge my account for the amount listed. I promise lo pay such amount lo and in agreement governing the use of such card. I understand that VtSolus will apply taxes, shipping and handling charges to my order. If the
   order is Auto-Ship or a monthly Vi-Net Subscription, I authorize ViSalus lo ship/charge these products monthly. Cancellations must be submitted at least 5 days prior to the Auto-Ship dale or Vi-Net billing date.

J understand tho! lo become on Independent Promoter (IP) of ViSotus I om only required lo submit this Agreement I fur1her acknO'Nl-                      Policies and Procedures and Compensation Pion, which are incorporated by 1eference herei n, and agree lo abide by them and any
edge that my odYOncement in the ViSolus mmketing pion is based solely upon the soles ol ViSolus product My purchase of soles aids                        amendments thereto which maybe made from !ime-tcrtime.
or \raining material, or attendance at training classes, is slrictly optional and al ITT/ discretion. I also understand that if I choose to enroll
or sponsor o1her individuals to po r1icipote in ViSolus' marketing pion, J will only be compensated based upon the oc1ivities or o1her IPs
to the extent of \heir soles mode to customers.                                                                                                          I UNDERSTAND THAT I MAY CANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANY TIME, FOR ANY REASON.
By my signature below, I acknO'Nledge that I hove carefully read this Agreemenl,and l om willi ng to accept 1he                                          I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING TO THE COMPANY AT ITS PRINCIPAL
terms and conditions herein and on the reverse side. I understand 1hol lhe terms of this documenl shall be a bind-                                       BUSINESS AOORESS. PLEASE SEE OTHER SIDE FOR TERMS.
ing Agreement between ViSolus and me and upon receipl of this Agreement I hove read and understand V1Solus'


Applicant Signature: X _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ _ _ _ _ _ __
                                                                                                                                                          Date: - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                                                                                                 VISALUS WAKEFIELD000027                                                     ,J
                                                                                                                                                                          340 E. Big Beaver Rd Suite 400, Troy, Ml 48083~ Custome r Service 1.877.VISALUS • vi.com VI
Im§       ENG                                                                                                                                                                                                                                C 2013V1Sal11s, Inc. All rights reserved. 1000US2811.13


                                                                                                                                                  13-1
                      Case 3:15-cv-01857-SI                     Document 409-3                  Filed 10/15/20                     Page 3 of 3

Body by Vi
CHAI I ENGE                                                                                                                                     Fax Form to 1.877.547.1570

By joining ViSalus™ these are the Terms you have agreed to. Refer to the                 from VISALUS without written authorization and that the unauthorized use
Policies and Procedures for detailed information.                                        of any Proprietary Mark is a violation of federal law and this Agreement,
                                                                                         constituting grounds for termination of this Agreement by VISALUS.
1. I acknowledge that I am of legal age to enter into this Agreement and that
    I am a real person.                                                              16.1 understand that as a Promoter, I am free to select my own means,
                                                                                         methods and manner of operation and that I am free to choose the hours
2. I understand and acknowledge that this Agreement is not binding until
                                                                                         and location of my activities under this Agreement, subject only to the
    received and accepted by VISALUS.
                                                                                         terms of this Agreement and VISALUS Policies and Procedures.
3. I agree that as a Promoter, I am responsible for determining my own
                                                                                     17. I acknowledge that I am not guaranteed any income nor am I assured
    business activities and that I am not an agent, employee or legal
                                                                                         any profits or success. I certify that no claims of guaranteed profits or
    representative of VISALUS. I am responsible for the payment of all federal
                                                                                         representations of expected earnings that might result from my efforts have
    and state employment taxes and any other tax required under any federal,
                                                                                         been made by VISALUS or any VISALUS Promoters. In this connection, 1.
    state or regulatory law. In the event that I fail to provide VISALUS a valid
                                                                                         shall not represent directly or indirectly that any person may, can or will
    Social Security Number or employer identification number, VISALUS may
                                                                                         earn any stated gross or net amount, nor that sponsorship of others is easy
    withhold commissions due to me until a valid number is provided.
                                                                                         to secure or retain, or that substantially all Promoters will succeed.
4. I understand that I am not being sold a franchise or business opportunity.
                                                                                     18.1 acknowledge that I have the right to sign up as many personal customers
5. I may terminate this Agreement for any reason,. at any Hme, by givin9                 as I wish. I will receive a commission each month from my personal
    VISALUS prior written notice. VISALUS may terminate .this Agreemen! in               customers' purchases and my down line network in accordance with the
    writing upon violation of policies and procedures or in the event I v1.olate         VISALUS Compensation Plan then in effect.
    any part of this Agreement. In such event, no further comm1s~1ons will
    be paid by VISALUS. To terminate this Agreement, I must mail or deliver
                                                                                     19. I agree to indemnify and hold harmless VISALUS from any and all claims
                                                                                         losses, damages and expenses, including any attorney's fees, arising out
    personally to VISALUS, a signed, dated written notice of cancellation sent
                                                                                         of my actions or conduct in violation of this Agreement, Compensation Plan
    to: ViSalus, 1607 East Big Beaver, Suite 110, Troy, Michigan 48083.
                                                                                         or any Policy or Procedure of VISALUS. I agree that in order to recoup any
6. I agree that as a VISALUS Promoter, I shall place primary emphasis                    damages and expenses it has incurred due to such violation(s), VISALUS
    upon the sale of Products and Services to non-Promoter consumers as                  may offset any commissions or other payments due me. In the event a .
    a condition of my receipt of commissions. Commissions I receive will                 dispute arises as to the respective rights, duties and obligations under this
    be based upon fulfilling certain terms of qualification as set forth by              Agreement, Compensation Plan or the Policies and Procedu.res of VISALUS,
    the Marketing Program and Compensation Plans as may be amended                       it is agreed that such disputes shall be exclusively resolved in the C1rcu~t
    from time to time. A three ($3.00) Dollar processing fee will apply to all           Court for Oakland County, State of Michigan, or Federal Court located in
    payments.                                                                            Detroit, Michigan. Michigan law shall apply to the resolution of all disputes.
7. I agree to keep accurate records and to abide by all federal, state, and              Louisiana residents may choose Louisiana law and jurisdiction.
    local laws and regulations governing the sale or solicitation of the products    20. I acknowledge that I have read and fully understand the VISALUS Policies
    and services marketed by VISALUS including, but not limited to, any and all          and Procedures and Compensation Plan, which are incorporated herein
    permits and licenses required to perform under this Agreement.                       by reference and are binding upon me. In order to maintain a viable
8. I understand that no attorney general or other regulatory authority ever               marketing program and to comply with changes in federal, state or local
    reviews, endorses, or approves any product, subscription, compensation                laws or economic conditions, VISALUS may revise its Compensation Plan
    program or company, and I will make no such claim to others.                         and Policies and Procedures from time to time. All changes thereto shall be
9. I understand that a $25 Administration Fee will be charged annually to my             effective upon verbal or written notice to me and become a binding part of
    credit card on file with ViSalus. This fee is for services, which include, but       this Agreement. The home office prior to use or publication must approve
    are not limited to, downline reporting, customer tracking and accounting             all advertisements using the Proprietary Marks of VISALUS.
    services. The Administration Fee will be charged in the month of my              21. I acknowledge that this Agreement, Compensation Plan and the Policies
    enrollment anniversary and if not paid will result in my Promotership                and Procedures incorporated herein by reference, constitute the entire
    being placed on Financial Hold for up to 120 days. If the Adm.inistration            Agreement between the parties and shall not be modified or a.mended
    Fee remains unpaid 120 days after it was due, my Promotersh1p will be                except in writing signed by VISALUS. This Agreement shall be bmding upon
    terminated and I will forfeit any commissions that were held since the               and inure to the benefit of heirs, successors, and permitted assigns of the
    time I was placed on Financial Hold. If my Promotership is terminated, I              parties hereto. If any provision of the Agreement is determined by any
    understand that I must re-enroll as a brand new Promoter and will not be             authority of competent jurisdiction to be invalid or unenforceable in part or
    placed back in my original spot if I wish to pursue the ViSalus opportunity.          in whole for any reason whatsoever, the validity of the remaining provisions
10. I agree that VISALUS shall not be liable under any circumstances for                  or portions thereof shall not be affected thereby.
    any damage or loss of any kind, including indirect, special, punitive,           22. I agree to abide by the terms of the noninterference and non-disclosure
    compensatory, or consequential damages, losses or profits which may                   policy of VISALUS.
    result from any cause, including but not limited to, breach of warranty,         23. During the term of this Agreement (and any renewals), I will not sell
    delay, act, error or omission of VISALUS, or in the event of discontinuation          any other products for any entity competing with VISALUS. I agree that
    or modification of a product or service offered by VISALUS.                           I no longer promote any other organization that utilizes a multi-tiered
11. VISALUS shall periodically make sales literature and/or promotional                   compensation plan.
    materials available. However, I am under no obligation to purchase any           24. During the term of this Agreement (and any renewals) and for one (1) year
    materials or literature at any time. Refunds shall not be allowed under any           thereafter, I understand and agree that I will not contact, solicit, or recruit
    circumstances, including, but not limited to, termination of this Agreement,          any VIP, whether active or inactive, into any organization that utilizes a
    obsolescence of such sales literature or promotional materials, or any other          multi-tiered compensation plan. This includes indirect recruiting through
    reason. Except as specified in paragraph 26.                                          Facebook or other social media. I acknowledge that my violation of this
12. I agree that as a Promoter, this Agreement grants me the limited authority            provision will result in immediate termination of my Promotership and
    to promote and sell the products VISALUS markets subject to the terms and             payments of any kind.
    conditions established by VISALUS.                                               25. I understand that if for any reason a VIP violates any of the terms of the
13. I will not make any false or misleading statements about VISALUS or its               Agreement and/or these Policies and Procedures, ViSalus reserves the
    marketing program. I agree that I will operate in a lawful, ethical and               right to immediately deactivate or terminate the VIP's position. Such action
    moral manner and will not engage in or perform any misleading, deceptive              by ViSalus will terminate any and all rights of the VIP and any further
    or unethical practices. In the event I violate any of these conditions, my            payments of any kind and is effective at the time of said violation.
    position may be terminated without further payment or compensation of            26. ViSalus Executive and Business Opportunity Return Policy: An Independent
    any kind.                                                                             Promoter who cancels their Promotership within 30 days of enrollment may
14. I acknowledge that I am responsible for supervising and supporting                    return unused products from the Promoter Systems which are unopened
    Promoters I sponsor into the program and in my commissionable network. I              and in resalable condition. A refund will be issued for the value of the
    agree to maintain monthly communication. and support to those ind1v1duals             Business Opportunity ($49) and the value of unused and saleable products
    in my commissionable network through written or verbal communication                  up to $450. If an Independent Promoter cancels their Promotership within
    and attendance at meetings.                                                           their first year but more than 30 days after their enrollment date, the same
15. I acknowledge that VISALUS expressly reserves all proprietary rights to               guidelines apply however returned, saleable products will result in a
    the company's trademarks, tradenames, logos ("Proprietary Marks") and                 product credit equal to the discounted value of those products (up to $450)
    copyrighted materials. I understand, acknowledge and agree that any                   rather than a refund and will be subject to a restocking fee.
    monies which I pay VISALUS are in consideration of my receiving a non-
    exclusive license, during the term of this Agreement to use the Proprietary
    Marks of VISALUS as stipulated in the Policies and Procedures and in
    conjunction with the marketing program provided to me. I further agree
    that I will not use VISALUS's Proprietary Marks in any form whatsoever
    except as permitted in writing by VISALUS or in advertising or promotion
    materials provided, designed or published by VISALUS. I understand that
    I may not photocopy or duplicate any materials provided by or purchased

                                                                                                                               VI SALUS WAKEFIELD000028                                              ,   ..ti
                                                                                               340 E. Big Beaver Rd Suite 400, Troy, Ml 48083--; Customer Service 1.877.VISALUS • vi.com VI
l1ll!Ei ENG                                                                                                                                          ©2013V1Salus, 1nc. All rights reserve<i. 101JOUS2811.13



                                                                               13-2
